Lindenwood Vil., Section C, Coop. Corp. v Denenberg (2021 NY Slip Op 02463)





Lindenwood Vil., Section C, Coop. Corp. v Denenberg


2021 NY Slip Op 02463


Decided on April 22, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 22, 2021

Before: Manzanet-Daniels, J.P., Mazzarelli, Mendez, Shulman, JJ. 


Index No. 160882/19 Appeal No. 13637 Case No. 2021-00099 

[*1]Lindenwood Village, Section C, Cooperative Corp., Plaintiff-Appellant,
vSeth Denenberg et al., Defendants-Respondents.


Law Office of Joshua Kamens, Howard Beach (Joshua Kamens of counsel), for appellant.
SDK Heiberger, LLP, New York (Steven B. Sperber of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered August 6, 2020, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
This legal malpractice action was properly dismissed. There is no basis other than speculation to support the allegation that, had defendants attorneys, who represented plaintiff client in an underlying action, served notice of entry sooner, the adverse party
would not have sought leave to appeal (see Levine v Lacher & Lovell-Taylor , 256 AD2d 147, 149 [1st Dept 1998]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 22, 2021